
	

114 HRES 64 IH: Recognizing January 2015 as “National Mentoring Month”.
U.S. House of Representatives
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 64
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2015
			Ms. Wilson of Florida (for herself, Ms. Bass, Ms. Brown of Florida, Mr. Cárdenas, Mr. Carson of Indiana, Ms. Castor of Florida, Mr. Conyers, Mrs. Davis of California, Mr. Danny K. Davis of Illinois, Mr. Fattah, Ms. Fudge, Mr. Al Green of Texas, Mr. Langevin, Mr. Loebsack, Ms. McCollum, Ms. Norton, Mr. Perlmutter, Mr. Pocan, Mr. Schiff, Ms. Schakowsky, Mr. Thompson of Pennsylvania, and Ms. Tsongas) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Recognizing January 2015 as National Mentoring Month.
	
	
 Whereas in 2002, the Harvard School of Public Health and MENTOR: the National Mentoring Partnership created National Mentoring Month;
 Whereas the goals of National Mentoring Month are to raise awareness of mentoring, recruit individuals to mentor, and encourage organizations to engage and integrate quality in mentoring into their efforts;
 Whereas a mentor is a caring, consistent presence who devotes time to a young person to help that young person discover personal strength and achieve their potential through a structured and trusting relationship;
 Whereas quality mentoring encourages positive choices, promotes self-esteem, supports academic achievement and introduces young people to new ideas;
 Whereas mentoring programs have shown to be effective in combating school violence and discipline problems, substance abuse, incarceration and truancy;
 Whereas research shows that young people who were at risk for not completing high school but who had a mentor were 55 percent more likely to be enrolled in college, 81 percent more likely to report participating regularly in sports or extracurricular activities, more than twice as likely to say they held a leadership position in a club or sports team, and 78 percent more likely to volunteer regularly in their communities;
 Whereas youth development experts agree that mentoring is critical to the social, emotional, and cognitive development of youth, helping them navigate the path to adulthood more successfully;
 Whereas mentors help young people set career goals and use their personal contacts to help young people meet industry professionals and find jobs;
 Whereas mentoring is a proven cost-effective investment: for every $1 invested in mentoring, there is a $3 return to society;
 Whereas all of the above listed benefits serve to link youth to economic opportunity while also strengthening the fiber of our communities; and
 Whereas despite these benefits, 1 in 3 youth will reach age 19 without a mentor, constituting a mentoring gap that demonstrates a need for collaboration and resources: Now, therefore, be it  That the House of Representatives—
 (1)recognizes National Mentoring Month; (2)recognizes the men and women who serve as staff and volunteers at quality mentoring programs and help our young people find inner strength and reach their full potential;
 (3)acknowledges that mentoring is beneficial because it encourages educational achievement, reduces juvenile delinquency, improves life outcomes, and strengthens communities;
 (4)promotes the creation and expansion of quality mentoring programs across the United States to equip young people with the tools needed to lead healthy and productive lives; and
 (5)supports initiatives to close the mentoring gap.  